DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 02/14/2022. The objection to the drawings has been withdrawn. The 35 U.S.C. 112b rejection has been withdrawn. Claims 1-6 and 8-21 remain pending for consideration on the merits. 

Claim Objections
            Claim 1, 20, and 21 is objected to because of the following informalities: 
Claim 1, 20, and 21 states “a cooling element” which lacks antecedent basis and is interpreted to recite–the cooling element--
Claims 1 and 20 states “a body” which lacks antecedent basis and is interpreted to recite -- the body --.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “substantially” and “more rapidly” on claim 1, and “sufficiently flexible” on claim 2 is a relative term which renders the claim indefinite. The terms “substantially”, “sufficiently flexible” and “more rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 4-6 and 8 recite the phrase “and/or” which renders the claim indefinite. This language is indefinite because it is not clear what is being claimed and what the scope is. No person of the ordinary skill in the art would know what “and/or” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the limitations that follow “and/or” will be considered optional.
	Claims 3 and 9-21 are rejected based on dependency from a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6, 8, 9, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quincy III et al (US 9078742 B2) in view of Engineering Toolbox 2003 and Thermal Conductivity of Urea during Prilling Process.
Regarding claim 1, Quincy teaches a cooling element (cooling device 100 of Quincy), comprising a heat conduction layer (first panel 18 of Quincy) coterminous with a proximal side (first panel 18 defining inner face 24 that is disposed against the surfaced to be cooled, Col 10 lines 62-64 of Quincy) of the cooling element (cooling device 100 of Quincy) , a heat retardant layer (second panel 20 of Quincy) coterminous with a distal side (second panel 20 is on the opposite side of the flexible sleeve, as shown on figure 2a and 5 of Quincy) of the cooling element (100 of Quincy) and a heat sink volume (cooling substrate 10 of Quincy) disposed between the heat conduction and heat retardant layers (as shown on figure 2b of Quincy), extending from a proximal boundary (inner face 24 made up of first panel 18, figure 3 of 
Quincy teaches the invention as described above but fail to teach that the heat retardant layer has a lower mean thermal conductivity than the heat conduction layer; configured such that when the proximal side of the cooling element contacts a surface of a body as in use, the heat conduction layer will conduct heat from the body and into the heat sink volume more rapidly 
However, Engineering Toolbox and Thermal Conductivity of Urea teaches the heat retardant layer has a lower mean thermal conductivity than the heat conduction layer (0.606 K of water and 2.651K of urea, Engineering Toolbox 2003 [pg 1] and Thermal Conductivity of Urea During Prilling Process 2012 [pg. 350], respectively); , the heat conduction layer will conduct heat from the body and into the heat sink volume than heat is conducted through the heat retardant layer and into the heat sink volume, from the distal side of the cooling element (heat conduction layer formed of water will conduct heat faster from the body and into the heat sink volume than the heat retardant layer made out of urea, since water has a lower thermal conductivity rating than urea, page 350 of Thermal conductivity of Urea and page 1 of Engineering Toolbox).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling device of Quincy to include a heat retardant layer that has a lower mean thermal conductivity than the heat conduction layer; configured such that when the proximal side of the cooling element contacts a surface of a body as in use, the heat conduction layer will conduct heat from the body and into the heat sink volume more rapidly than heat is conducted through the heat retardant layer and into the heat sink volume, from the distal side of the cooling element in view of the teachings from Thermal Conductivity of Urea and Engineering Toolbox to provide elements to the cooling device that will aid in the proper conduction of heat from the beverage being used. 
Regarding claim 2, the combined teachings teaches wherein the cooling element (cooling device 100 of Quincy) capable of curving in any of a range of arcs (shell member of 
Regarding claim 3, the combined teachings teaches in which the heat sink volume comprises a plurality of heat sink elements (56, 54 and 12 as shown on figure 5 of Quincy).
Regarding claim 4, the combined teachings teach in which the porous material of the heat sink volume comprises a biodegradable compostable material (porous substrates of the cooling composition can be made out of paper web, Col 7 line 2 of Quincy).
Regarding claim 5, the combined teachings teaches in which the porous material of the heat conduction layer (shell member, comprising of first panel 18 made of a thermally conductive material such as polymeric ionomer , Col 9 line 40 of Quincy), and the porous material of the heat sink volume (porous substrates of the cooling composition can be made out of paper web, Col 7 line 2), and the heat retardant layer comprise a biodegradable compostable material (shell member, comprising of second panel 20 made of a thermally conductive material such as polymeric ionomer Col 9 line 40 of Quincy).
Regarding clam 6, the combined teachings teaches in which the heat retardant layer comprises a biodegradable or compostable material (shell member, comprising of second panel 20 made of a thermally conductive material such as polymeric ionomer, Col 9 line 40 of Quincy).
Regarding claim 8, the combined teachings teaches in which the porous material of the heat sink volume, comprise a biodegradable or compostable material and the biodegradable or 
Regarding claim 9, the combined teachings teaches in which the volume of the second substance (44 of Quincy) is less than the volume of the first substance (substance 12 of Quincy) .
Regarding claim 12, the combined teaching teaches in which the second substance comprises an aqueous solution (cooling composition includes a cooling agent that is activated by contact with an aqueous liquid, such as water, 0011 of Quincy III).
Regarding claim 14, the combined teachings teaches in which the mean thickness of the heat conduction layer is 0.5 - 3 mm (0.74mm thickness of sleeve structure, 0065 of Quincy).
Regarding claim 16, the combined teachings teaches in which the pores of the porous material of the heat conduction layer (first panel 18 formed of thermally conductive film, 0053 and as shown on figure 3 of Quincy III); or partly filled and include air voids (interior space 26, as shown on figure 5 of Quincy III).
Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quincy III et al (US 9,078,742 B2) in view of Nakashima et al (US 4,908,248).
Regarding claim 10, the combined teachings teach the heat retardant layer (second panel 20 of Quincy). 
The combined teachings teach the invention as described above but fails to teach in which it is free of any liquid phase up to 50C.
However, although Quincy does not disclose the materials being free of liquid phase under 50C, it is obvious to one of the ordinary skill before the effective filing date to know that 
Regarding claim 11, the combined teachings teach in which the first substance (urea of Quincy) comprises water (when cooling device is used, the hygroscopic swelling material absorbs water, Col 1 49-51 of Nakashima). 
Regarding claim 13, the combined teachings teach in which the second substance comprises a solution of sodium chloride in water (hygroscopic polymeric agent, a cross linked sodium polyacrylate, Col 3, 34-35 of Nakashima).

Claim 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quincy III et al (US 9,078,742 B2) in view of Gary (US 7,240,514 B2).
Regarding claim 15, the combined teachings teach the invention as described above but fail to teach in which the mean thickness of the heat retardant layer is 1 - 15 mm.
However, Gary teaches in which the mean thickness of the heat retardant layer is 1 – 15mm (elastomeric band acts as a thermal insulation, col 1 line 35 and the elastic band around the beverages is 3mm thick, col 4 lines 15-18 of Gary).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling device of Quincy to include the mean thickness of the heat retardant layer is 1 - 15 mm in view of the teachings of Gary to achieve proper thickness size for efficient cooling. 
Regarding claim 17, the combined teachings teach a cooling assembly (cooling device 100 of Quincy) for cooling a body (containers 34 and 36 of Gary) comprising: one or more cooling element (first absorbent web 12 and cooling substrate 10 of Quincy), and a container (beverage carrier 10 of Gary) for containing the body (containers 34 and 36 of Gary) and the cooling element (first absorbent web 12 and cooling substrate 10 of Quincy).
Regarding claim 18, the combined teachings teach a plurality of cooling elements (first absorbent web 12 and cooling substrate 10 of Quincy).
Regarding claim 19, the combined teachings teach the container (beverage carrier 10 of Gary) is configured for accommodating more than one body (as shown on figure 1 of Gary).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quincy III et al (US 9,078,742 B2) in view of Gary (US 7,240,514 B2) and in further view of Bostic (US 6,266,972 B1)
Regarding claim 20, the combined teachings teach all the limitations of claim 20 including a method of cooling the body, the method compressing (user compressing shell member, col 10 lines 18-22 and as shown on figure 4 of Quincy)  a cooling assembly (cooling device 100 of Quincy)  (see rejection of claim 1) arranging the cooling element between the body and a surface of the container (thermally insulative band that is releasably securable around the body to maintain the beverages in supported contact with the body until ready to be consumed from the beverage container, Col 1 lines 35-39 of Gary), the body being housed within the container (as shown on figure 10 of Gary); the proximal side of the cooling element being in contact with the body (as shown on figure 10 of Gary).

However, Bostic teaches reducing the temperature of the heat sink volume to less than the first temperature (heat sink material for maintaining the interior perishable item storage area at a temperature of less than about 38F, 3C Col 1 line 34 of Bostic).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooling element in Gary to include reducing the temperature of the heat sink volume to less than the first temperature in view of the teachings of Bostic to provide a heat sink material for maintaining the interior perishable item storage area at a desired temperature for storage of perishable items. See rejection of claim 1.
Regarding claim 21, the combined teachings teach the cooling element such that the heat capacity of the heat sink volume is sufficiently great to reduce the temperature of the body by at least 5C, from an initial temperature of around 20°C to 40°C (modular freezer pallet is capable of providing a minimum temperature of 0 degrees F [-17.8C], from an environment of 70 degrees F [21.1C], Col 5 lines 67-70 of Bostic).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763